Citation Nr: 0105533	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-17 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

As a preliminary matter, the Board notes that in a November 
1997 rating decision, the RO denied service connection for 
PTSD on the basis that the veteran's claim for that benefit 
was not well grounded.  

In the April 1999 rating decision, the RO confirmed and 
continued the denial of service connection for PTSD without 
addressing the finality of the November 1997 determination.  

The Board observes that, following the RO's March 1998 
receipt of the veteran's "Information In Support Of Claim 
For Service Connection For Post-Traumatic Stress Disorder 
(PTSD)," in an April 1998 letter, it requested that the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
attempt to verify the veteran's reported stressors.  That 
same month, the RO received an interim response from the 
USASCRUR.  Thereafter, in March 1999, the RO received a 
comprehensive memorandum from USASCRUR, together with 
supporting materials.  Based on the foregoing, it appears 
that the veteran's initial June 1997 claim, which was denied 
by the RO in November 1997, continued to be the subject of 
development of government records, and the earlier rating 
action did not become final.  See Muehl v. West, 13 Vet. 
App. 159 (1999).

During this time, there has been a significant change in the 
law.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

Finally, in his August 1999 Substantive Appeal, the veteran 
requested that he be afforded a hearing before a Member of 
the Board in Washington, DC.  In a signed October 2000 
statement, however, the veteran specifically indicated that 
he no longer wished to be afforded a Board hearing.  
Accordingly, the Board finds that the veteran's request for a 
Board hearing has been withdrawn.  See 38 C.F.R. § 20.704(e) 
(2000).


REMAND

In numerous statements, the veteran asserts that service 
connection is warranted for PTSD because he has this disorder 
as a result of his experiences while serving in the Republic 
of Vietnam.  In this regard, he argues that the March 1999 
USASCRUR report and supporting materials are consistent with 
and thus support his claimed stressor.  As noted by the RO, 
however, there is no evidence of record showing that the 
veteran has been diagnosed as having this disability.  
Indeed, for this very reason, the veteran has repeatedly 
requested that this matter be remanded to afford him the 
opportunity to undergo a formal VA examination to determine 
whether he suffers from this condition; the Board agrees.  In 
reaching this conclusion, the Board notes that the veteran 
was afforded a formal VA psychiatric examination in July 
1997; however, a review of the corresponding examination 
report shows that the examiner did not rule in or exclude a 
diagnosis of PTSD.

In addition, on remand, the RO should consider the decision 
of the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court) in Suozzi v. Brown, 10 Vet. App. 307 (1997).  
In that case, the Court held that, by requiring corroboration 
of every detail, including the veteran's personal 
participation, VA defined "corroboration" far too narrowly.  
Id. at 311.  In Suozzi, the Court found that a radio log, 
which showed that the veteran's company had come under 
attack, was new and material evidence to warrant reopening a 
claim of service connection for PTSD, despite the fact that 
the radio log did not identify the veteran's participation.  
The Court further stressed that the evidence favorably 
corroborated the veteran's alleged in-service stressor.  Id.

Further, the Board observes that the veteran characterizes 
his stressors as "combat-related."  In adjudicating this 
claim, however, the RO has not, to date, considered the 
application of 38 U.S.C.A. § 1154(b) (West 1991) or 38 C.F.R. 
§ 3.304(d) (2000).  In light of the veteran's contention, in 
readjudicating this issue, the RO must specifically consider 
whether that law and regulation are applicable to this claim.  
See Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000); 
see also Gaines v. West, 11 Vet. App. 353, 359 (1998); 
VAOPGCPREC 12-99, 65 Fed. Reg. 6257(2000).

Further, as noted in the introduction, the President has 
recently signed into law the Veterans Claims Assistance Act 
of 2000.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  VAOPGCPREC 11-2000 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements and the evidence of record, the Board concludes 
that the veteran's service connection claim of service 
connection for PTSD must be remanded to afford him a VA 
psychiatric examination.  In the examination report, the 
examiner must offer an opinion, subsequent to his or her 
review of the record, as to whether it is at least as likely 
as not that the veteran has PTSD that is related to his 
military service.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Henderson v. West, 11 Vet. App. 11, 19 (1998).  Prior 
to scheduling such an examination, however, any outstanding 
treatment records must be associated with the claims folder.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
pertinent records of the veteran's 
treatment for psychiatric problems from 
any facility or source identified by the 
veteran.  The aid of the veteran and his 
representative in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine whether it is at least as 
likely as not that he has PTSD due to an 
in-service stressor.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should explain how the diagnostic 
criteria of the DSM-IV are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


